DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-4 and 6-20 are allowed and are re-numbered as claims 1-10, 18, 19, and 11-17, respectively.

The following is an examiner’s statement of reasons for allowance:
The prior art of record fails to disclose or render obvious at least the following claim limitations:
as recited in claim 1, (b) switch the radio transmitter into the wake state for transmission of a multi-bit preamble through the modulation of the carrier;
(c) after transmission of the preamble, switch the radio transmitter into the sleep state for a data duration according to a function mapping the data duration to a unique value of the data to be communicated; and
(d) switch the radio transmitter into the wake state for transmission of a multi-bit postamble through modulation of the carrier to signal an end of the data duration,
wherein the transmitted preamble and postamble communicate data uniquely identifying the preamble and postamble to each other and to the data to be communicated at step (c);
as recited in claim 12, (b) switch the radio transmitter into the wake state for transmission of a multi-bit preamble through the modulation of the carrier;
(c) after transmission of the preamble, switch the radio transmitter into the sleep state for a data duration according to a function mapping the data duration to a unique value of the data to be communicated; and
(d) switch the radio transmitter into the wake state for transmission of a multi-bit postamble through modulation of the carrier to signal an end of the data duration,
wherein the controller further periodically uses predetermined calibration data as the data to be communicated, the calibration data providing an indication of the speed of a clock of the controller controlling the data duration in step (c); and
as recited in claim 13, (b) switch the radio transmitter into the wake state for transmission of a multi-bit preamble through the modulation of the carrier;
(c) after transmission of the preamble, switch the radio transmitter into the sleep state for a data duration according to a function mapping the data duration to a unique value of the data to be communicated; and
(d) switch the radio transmitter into the wake state for transmission of a multi-bit postamble through modulation of the carrier to signal an end of the data duration,
wherein a modulation rate of the preamble and postamble is different from a clock rate of a timer measuring the data duration.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Pawaris Sinkantarakorn whose telephone number is (571)270-1424.  The examiner can normally be reached on Monday-Friday 10:00am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on 571-272-3139.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PAO SINKANTARAKORN/Primary Examiner, Art Unit 2464                                                                                                                                                                                                        02/22/2021